Citation Nr: 0030279	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-11 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for sacroiliac joint 
strain with muscle spasm, residuals of motor vehicle 
accident, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1981 to 
January 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January and August 1999 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Sacroiliac joint strain with muscle spasm, residuals of motor 
vehicle accident, is manifested by moderate limitation of 
motion in the lumbar spine.


CONCLUSION OF LAW

Sacroiliac joint strain with muscle spasm, residuals of motor 
vehicle accident, is no more than 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for sacroiliac joint strain with muscle 
spasm, residuals of motor vehicle accident was granted in 
March 1992 and assigned a 10 percent evaluation.  This appeal 
stems from a January 1999 rating decision that increased the 
evaluation to 20 percent.  The appellant contends that 
because she experiences constant pain, severe limitation of 
motion, and has required epidural blocks for pain control, 
her disability warrants a 40 percent evaluation.

An RO decision awarding an increase in a veteran's 
disability rating, but not awarding the maximum benefit 
allowed, does not fully resolve the administrative appeal 
from the original rating, rather, the appeal initiated by 
the notice of disagreement with the original rating remains 
pending unless the veteran withdraws it.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of this claim under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 1991 & Supp. 2000) (Veterans Claims Assistance 
Act of 2000).  By virtue of the Statement of the Case issued 
in May 1999 and the Supplemental Statement of the Case issued 
in October 1999, the appellant and her representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to support a higher evaluation than 
already assigned and thereby substantiate the claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  Service medical records 
were obtained.  A VA examination was conducted in August 1998 
and a copy of the report associated with the file.  
Furthermore, there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Private medical records documented treatment for back pain 
secondary to a pulled muscle in July and August 1997.  Dr. 
S.'s records documented complaints of pulling and discomfort 
in the left side of her back.  She denied pain, numbness or 
weakness in her legs.  There was no pain on examination over 
the spinus processes of the lumbosacral area.  There was a 
lot of muscle spasm along the paraspinus muscles on the left 
side of the lower back.  Reflexes were good and muscle 
strength was intact.  There was no pain on straight leg 
raising.  Muscle spasm in the lower back was diagnosed.  She 
received time off from work and then was put on light duty.

September 1997 VA Medical Center records documented 
complaints of a 2-week history of low back with burning left 
leg pain.  She had no bladder or bowel problems.  She 
exhibited positive straight leg raising with internal 
rotation in the left leg, and had decreased sensation in the 
left leg.  Sciatica in the left leg was diagnosed.

Private medical records from March 1998 documented reported 
problems with left hip pain that radiated into both legs, and 
lumbosacral spine pain.  She described sharp, shooting pains 
that radiated into her legs.  On examination she was very 
tender over the spinus processes of the lumbosacral spine.  
There was no pain along the paraspinus muscles.  She was very 
tender over the sciatic nerve on the left.  There was pain on 
left straight leg raising at 30 degrees and no pain on the 
right.  Reflexes, muscle strength, proprioception and 
sensation were intact in the lower extremities.  Rule-out 
diagnoses of sciatica and disc symptoms were made.  Magnetic 
resonance imaging in March 1998 revealed a probable shallow 
central herniation at L5-S1.  X-rays revealed mild 
levoscoliosis in the mid-lumbar spine.  The disc spaces, 
vertebral heights and alignment were normal.  Her sacroiliac 
joints and sacrum were unremarkable.  She received caudal 
block therapy in April 1998.

VA Medical Center records document treatment for chronic low 
back pain in April 1998.  Straight leg raising was negative.  
Strength was 5/5 throughout and there were no sensory 
deficits.  He reflexes were 2/4 throughout.  In July 1998 she 
exhibited limited range of motion secondary to pain.  The 
pain was reproducible by pushing on the paraspinous muscles 
on the left and the pain was made worse on rising from a toe-
touch.  

A VA examination was conducted in August 1998.  The report 
indicated that there was an additional functional impairment.  
She had forward flexion to 50 degrees, backward extension to 
17 degrees, right flexion to 22 degrees and left flexion to 
21 degrees.  Motion stopped when pain began.  There was 
slight evidence of painful motion, no spasm, no weakness and 
no tenderness.  She walked well and got in and out of the 
chair with ease.  The musculature of the back was normal.  
Knee jerks and ankle jerks were hypoactive and equal 
bilaterally.  She was diagnosed with scoliosis at L-2 level 
based on July 1998 X-rays and a shallow central bulge at L5-
S1 based on March 1998 X-rays, with loss of function due to 
pain.

In September 1998 her back pain was improved with medication, 
epidural blocking, lifestyle changes and physical therapy.  
In November 1998, she was off from work due to back pain.  On 
examination she exhibited 5/5 strength, but the examination 
was limited due to left leg pain.  There was a trace decrease 
in sensation in the left lower leg.  Deep tendon reflexes 
were +2 and symmetrical.  Straight leg raising was negative, 
but she had pain in the left hip with internal rotation.  Her 
chronic low back pain was probably due to new activity at 
work, herniation and scoliosis.  In March 1999 records, her 
back pain continued.  On examination her strength was 5/5, 
sensation was intact, and she had +2 deep tendon reflexes in 
the lower extremities bilaterally.  There was pain on 
straight leg raising and left hip flexion and internal 
rotation.  Arthritis and avascular necrosis were rule-out 
diagnoses.

The file contains additional records, dated in 1999.  In July 
1999, a functional capacity evaluation was performed.  It was 
noted that occasional was defined as less than one third of 
the day and that frequent was greater that two thirds of the 
day.  The examiner determined that she could lift 30 pounds 
at the waist on a frequent basis and 50 on an occasional 
basis.  She could also carry 60 pounds on an occasional 
basis.

The appellant's disability has been evaluated based on 
limitation of motion of the lumbar spine.  Severe limitation 
of motion of the lumbar spine warrants a 40 percent rating; 
moderate limitation of motion warrants a 20 percent rating; 
and slight limitation of motion warrants a 10 percent rating.  
38 C.F.R. § 4.71a; Diagnostic Code 5292 (2000).

The Board has also considered whether a higher evaluation 
could be assigned under the criteria for evaluating 
sacroiliac injury and weakness or lumbosacral strain.  When 
manifested by severe disability; with listing of whole spine 
to opposite side, positive Goldthwaite's sign; marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating is 
assigned.  When manifested by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, a 20 percent rating is assigned.  With 
characteristic pain on motion a 10 percent rating is 
assigned.  With slight subjective symptoms only, a 0 percent 
rating is warranted.  38 C.F.R. § 4.71a; Diagnostic Codes 
5294, 5295 (2000).

The Board has also considered evaluating this claim as for 
intervertebral disc syndrome in light of the evidence of 
probable central disc bulging and sacroiliac pain.  For 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, a 60 
percent rating is warranted.  For severe intervertebral disc 
syndrome with recurring attacks, with intermittent relief, a 
40 percent rating is warranted.  For moderate intervertebral 
disc syndrome with recurring attacks, a 20 percent rating is 
warranted.  For mild intervertebral disc syndrome, a 10 
percent rating is warranted.  Postoperative and cured, a 0 
percent rating is warranted.  38 C.F.R. § 4.71a; Diagnostic 
Code 5293 (2000).

In the absence of evidence of ankylosis or vertebral 
fracture, no other Diagnostic Code is applicable.

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The preponderance of the evidence is against the higher 
evaluation.  The limitation in range of motion as documented 
by a competent, objective examiner in August 1998 falls into 
the range of moderate limitation of the lumbosacral spine 
that warrants the assigned 20 percent disability.  The 
evidence does not demonstrate a severe limitation of motion.  
A higher evaluation is not warranted under the criteria for 
rating sacroiliac injury.  Competent evidence of listing of 
the spine to the opposite side, a positive Goldthwait's sign 
or marked limitation in forward bending has not been 
demonstrated.  Disc space and vertebral height were normal on 
X-ray in March 1998.  Some loss of lateral motion has been 
demonstrated, but arthritis has not been diagnosed by X-ray.  
Abnormal mobility on forced motion has not been demonstrated.  
The evidence shows recurring attacks of sciatic pain but of 
moderate degree with intermittent relief.  Sciatic pain in 
the left leg has not been present on every examination, nor 
has straight leg raising always been positive at any level.  
Her ankle jerk has been hypoactive but not absent.  Muscle 
spasm was not present every time the appellant complained of 
back pain.  The evidence is consistent with the currently 
assigned evaluation under all of the Diagnostic Codes 
considered.

The Board has considered whether there is functional 
limitation that warrants a higher evaluation.  We have 
considered that the appellant has painful motion and that 
pain limits her motion, however, the examiner indicated in 
the August 1998 report that the motion stopped when pain 
began, therefore, the range of motion cited in the report is 
indicative of her functional limitation due to painful 
motion, which is moderate not severe.  Less movement than 
normal has been reported, but falls in the moderate range of 
limitation.  Strength has consistently been reported as 5/5, 
therefore functional impairment due to weakened movement has 
not been established.  Excess fatigability has not been 
reported.  There is no functional impairment due to 
incoordination, as the evidence established that was able to 
perform a toe-touch (albeit painfully) in July 1998, and she 
walked well and got in and out of a chair with ease in August 
1998.  In reaching the determination that the functional 
impairment is no more than moderate, we have specifically 
considered the functional capacity evaluation performed in 
July 1999.  At that time, the examiner determined that there 
was some functional impairment and the current 20 percent 
evaluation contemplates the existence of a moderate 
functional impairment.  However, the examiner clearly 
determined that she remained able to functional with the 
capacity to lift and carry weight on either a frequent or 
occasional basis and that the weights at lifting at waist or 
carrying ranged from 30 to 60 pounds.  In fact, the same July 
1999 examiner noted that the veteran would be issued a "0%" 
impairment rating.  This evidence again reflects that the 
functional impairment is no more than moderate.

The Board has considered the appellant's contentions.  The 
appellant is competent to state that her condition is worse 
or that her limitation of motion is severe.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An increased rating for sacroiliac joint strain with muscle 
spasm, residuals of motor vehicle accident is denied.


REMAND

Service connection for post-traumatic stress disorder.

In the VA Form-9 submitted in October 1999, the appellant 
identified outstanding treatment records that would support 
her claim for service connection for post-traumatic stress 
disorder.  A review of the evidence of record reveals that 
although medical records were developed, not all of the 
records identified by the appellant have been obtained.  
Additional efforts to develop these records must be 
undertaken by the RO pursuant to 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 1991 & Supp. 2000) (Veterans Claims Assistance 
Act of 2000).

The appellant is hereby notified that in order to 
substantiate her claim, she must present credible evidence 
that her claimed inservice stressor actually occurred.  
Although a request for stressor verification was submitted by 
the RO to the U.S. Armed Services Center for Research of Unit 
Records, there appears to be no response in the record.  The 
RO should make another attempt to verify the event of January 
17, 1991 as described by the appellant in the report of VA 
examination in July 1999 and obtain a response from the U.S. 
Armed Services Center for Research of Unit Records.

Accordingly, this claim is REMANDED for the following action:

1.  The RO should attempt to develop the 
records identified by the appellant in 
the October 1999 VA From-9.  This 
includes psychiatric treatment records 
from the Vet Center beginning in July 
1998, and the VA Medical Center, Dr. L. 
D., from February 1999.  The outpatient 
encounter record documented three visits 
in February 1999 with Dr. L. D. that 
included psychological testing, and these 
records should be obtained and associated 
with the claims folder.

2.  If the RO is unable to obtain all of 
the records identified by the appellant, 
the RO must notify the appellant and: (A) 
identify the records the RO is unable to 
obtain; (B) briefly explain the efforts 
made to obtain those records; (C) 
describe any further action to by taken 
by the RO with respect to these 
identified records.  The RO should 
document its efforts in writing and 
include this in the claims folder.

3.  The appellant must provide credible 
evidence that her claimed inservice 
stressor actually occurred.  The 
appellant should supply the names of the 
soldier and the non-commissioned officer 
involved in the stressful experience she 
described.  After receipt of this 
information, the RO should submit another 
request for stressor verification through 
the U.S. Armed Services Center for 
Research of Unit Records and obtain a 
response which should be incorporated 
into the claims folder.  

4.  The appellant is informed that if she 
has or can obtain relevant evidence, that 
evidence must be submitted by her to the 
RO.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 



